EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 8, and 15 are allowable because the prior art of record does not reasonably suggest an entire combination of a method, system, and computer program product for hypernym-hyponym pair induction into a term taxonomy graph comprising extracting a plurality of terms from a domain specific corpus, generating a term taxonomy graph from the plurality of terms, wherein generating the term taxonomy graph is based at least in part on a pre-existing weak-supervised hypernym induction model with a term-taxonomy graph knowledge base, determining if there is at least one out-of-vocabulary (OOV) term from the plurality of terms, responsive to determining there is at least one OOV term, analyzing the plurality of terms within the term taxonomy graph and the at least one OOV term to determine if there is a similarity between at least one term within the term taxonomy graph and the at least one OOV term above a threshold, and responsive to determining there is a similarity above the threshold, inserting the at least one OOV term into the term taxonomy graph as a branch from the at least one term within the term taxonomy graph.
Generally, the prior art of record does not disclose or reasonably suggest the limitations directed to generating a term taxonomy graph from “a pre-existing weak supervised hypernym induction model”.  Here, “weakly-supervised machine learning” is defined as using training data that is noisy, limited, or imprecise.  See Wikipedia, “weak supervision”.  https://en.wikipedia.org/wiki/Weak_supervision.  Weak supervision, then, appears to be distinguished from supervised machine learning that uses labeled training data and from unsupervised machine learning where the training data is unlabeled.  Even if prior art could be discovered that taught weakly-supervised hypernym induction, the entire combination would still appear to be unobvious given that there is no machine learning in Achyutuni (U.S. Patent Publication 2016/0085877) or hypernyms in Liu et al. (U.S. Patent Publication 2020/0134058).
Independent claim 15 is directed to a computer program product that does not include a limitation of a ‘non-transitory’ computer readable storage medium, but satisfies the requirements of patent eligible subject matter under 35 U.S.C. §101.  The Specification, ¶[0051], positively states that a computer readable storage medium is not to be construed as being transitory signals per se, and the claim language is directed to a computer readable storage medium.
The Specification, ¶[0003], states an objective of optimizing search engine results and assisting users in developing search queries to provide more general or specific terms related to a desired search subject and to improve responses to commands from users.  
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.   To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARTIN LERNER/Primary Examiner
Art Unit 2657
August 23, 2022